DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 13 and 18 are objected to because of the following informalities:  
In claim 13, line 10 recites “the wick” which should read --the wick structure-- to remain consistent in terminology.
In claim 18, line 2 recites “the wick” which should read --the wick structure-- to remain consistent in terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitation "the vaporizer housing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Since only “an atomizer housing” has been claimed thus far, it is not clear if “the vaporizer housing” is referring to this atomizer housing or if a new housing portion is being introduced.  For examination purposes, the limitation is being interpreted as “the atomizer housing”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,744,281, in view of Thorens et al. (US 2009/0272379). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the patented claims and the instant claims are minor and obvious from each other.  For example, the instant claims 1+2 are a broader version of the patented claim 1 (i.e., the instant claim does not include the limitation that the housing is directly coupled to the wick as in the patented claim 1).  In the instant claim 1, the structural elements are included in the patented claim 1 or are obvious modifications (i.e., the cartridge being removable, which is taught by Thorens’s cartridge 203 being removable from shell 101 as part of the mouthpiece portion 201, see paragraph [0043]; thus, it would have been an obvious modification to make the cartridge removable for allowing replacement of an empty cartridge for continued use of the device).  Therefore, any infringement over the patented claims would also infringe over the instant claims.  Hence, the instant claims 1-20 do not differ from the scope of the patented claims 1-18.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Thorens et al. (US 2009/0272379).
As to claim 1, Thorens discloses a personal vaporizer (electrically heated smoking system 301, Fig. 3) comprising: an air inlet 115 for outside air transfer (shown in shell portion 101 in Fig. 1, paragraph [0041]); a removable cartridge 203 with a substance (liquid 205) to be vaporized (see Fig. 2, paragraph [0042], cartridge 203 is removable from shell portion 101 as part of the mouthpiece portion 201, see paragraph [0043]); a wick 207 in contact with the substance 205 to be vaporized from the removable cartridge 203 (see Fig. 2, paragraph [0042]); a heater (heating coil 209) disposed adjacent at least a portion 207b of the wick 207 that is configured to generate heat for vaporization of the substance 205 (see Fig. 2, paragraph [0042]); an atomizer housing 213 comprising a first end supporting the wick 207 with the heater 209 and forming an air gap for the vaporization (see annotated Fig. 2 and Fig. 3 below), wherein the atomizer housing 213 further comprises a second end with an air hole for air flow from the air gap (see annotated Fig. 2 and Fig. 3 below); and a mouthpiece (at end 211) with an air passageway for the air flow after the vaporization, wherein air flows from the air hole of the second end of the atomizer housing 213 through the air passageway of the mouthpiece 211 (see annotated Fig. 3 below and paragraph [0044]).  

    PNG
    media_image1.png
    408
    518
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    453
    705
    media_image2.png
    Greyscale

As to claim 2, Thorens discloses that the air flow comprises a mixture of vapor from the vaporization with the outside air (outside air comes in via air inlets 115 and mixes with vaporized liquid in the atomizer housing 213 before being passed through outlet/mouthpiece 211, see Fig. 3 below and paragraph [0044]).  
As to claim 3, Thorens discloses that the outside air flows into the atomizer housing 213 for mixing with vapor through the air hole (outside air can enter the mouthpiece 211 and air hole at the second end of the atomizer housing 213 when the user is not inhaling).  
As to claim 4, Thorens discloses that the first end of the atomizer housing 213 comprises a first cylindrical portion with a first diameter and the second end of the atomizer housing comprises a second cylindrical portion with a second diameter (see annotated Fig. 2 below).  

    PNG
    media_image3.png
    367
    518
    media_image3.png
    Greyscale

As to claim 5, Thorens discloses that the first cylindrical portion with the first diameter includes the heater 209 around the wick 207 (see annotated Fig. 2 above).  
As to claim 6, Thorens discloses that the atomizer housing 213 comprises an elongated cylindrical portion (see first cylindrical portion and/or second cylindrical portion in annotated Fig. 2 above).  
As to claim 7, Thorens discloses that the wick 207 comprises two portions, wherein a first portion 207a of the wick 207 extends from the atomizer housing 213 and contacts the substance 205 to be vaporized in the removable cartridge 203 and the second portion 207b of the wick 207 is wrapped by the heater 209 and enclosed in the first end of the atomizer housing 213 (see annotated Fig. 2 above and paragraph [0042]).  
As to claim 8, Thorens discloses that the first portion 207a absorbs the substance 205 to be vaporized, which is wicked to the second portion 207b to be heated by the heater 209 (paragraph [0044]).  
As to claim 9, Thorens discloses that the second portion 207b is disposed within the first end of the atomizer housing 213 and the first portion 207a is disposed outside the atomizer housing 213 (first portion 207a is within cartridge 203 which is outside the atomizer housing 213, see Fig. 2).  
As to claim 10, Thorens discloses that the first portion 207a is in direct contact with the substance 205 to be vaporized in the removable cartridge 203, while the second portion 207b receives the substance from the first portion 207a (see Fig. 2, paragraph [0044]).  
As to claim 11, Thorens discloses that the atomizer housing 213 surrounds the air gap and the vaporization generates the vapor in the air gap to be mixed with the outside air (see annotated Fig. 3 below, paragraph [0044]).  

    PNG
    media_image2.png
    453
    705
    media_image2.png
    Greyscale

As to claim 12, Thorens discloses that the heater 209 comprises a wire (heating coil 209) wrapped around the wick 207 (see Fig. 2, paragraph [0042]).  
As to claim 13, Thorens discloses a personal vaporizer (electrically heated smoking system 301, Fig. 3) comprising: an air inlet 115 for outside air transfer (shown in shell portion 101 in Fig. 1, paragraph [0041]); a removable cartridge 203 with a substance (liquid 205) to be vaporized (see Fig. 2, paragraph [0042], cartridge 203 is removable from shell portion 101 as part of the mouthpiece portion 201, see paragraph [0043]); a wick structure 207 comprising a first portion 207a and a second portion 207b, wherein the first portion 207a contacts and absorbs the substance 205 in the removable cartridge 203, and the second portion 207b receives the substance from the first portion 207a (see Fig. 2, paragraph [0044]); a heater (heating coil 209) disposed adjacent the second portion 207b that is configured to generate heat for vaporization of the substance 205 (see Fig. 2, paragraph [0042]); an atomizer housing 213 supporting the wick structure 207, wherein the first portion 207a of the wick extends from the atomizer housing 213 (first portion 207a extends from the atomizer housing/chamber 213 into the cartridge 203, see Fig. 2); and a mouthpiece (at end 211) for the air flow after the vaporization (see annotated Fig. 2 below and paragraph [0044]).  

    PNG
    media_image4.png
    247
    518
    media_image4.png
    Greyscale

As to claim 14, Thorens discloses that the atomizer housing 213 is configured to form an air gap for the vaporization, wherein the atomizer housing 213 further comprises an air hole for air flow (see annotated Fig. 3 below).

    PNG
    media_image2.png
    453
    705
    media_image2.png
    Greyscale

As to claim 15, Thorens discloses that the air flow comprises a mixture of vapor from the vaporization with the outside air (see annotated Fig. 3 below and paragraph [0044]).  

    PNG
    media_image5.png
    416
    705
    media_image5.png
    Greyscale

As to claim 16, Thorens discloses that the outside air flows into the atomizer housing for mixing with vapor through the air hole (outside air can enter the mouthpiece 211 and air hole at the second end of the atomizer housing 213 when the user is not inhaling).  
As to claim 17, Thorens discloses that the atomizer housing surrounds the air gap and the vaporization generates the vapor in the air gap to be mixed with the outside air (see annotated Fig. 2 below).

    PNG
    media_image6.png
    254
    518
    media_image6.png
    Greyscale

As to claim 18, Thorens discloses that the vaporizer/atomizer housing 213 supports the first portion 207a of the wick (the housing/chamber 203 supports the first portion 207a through the cartridge 203), which extends into the substance 205 in the removable cartridge 203 (see Fig. 2).  
As to claim 19, Thorens discloses that the atomizer housing comprises a first cylindrical portion with a first diameter and a second cylindrical portion with a second diameter (see annotated Fig. 2 below). 

    PNG
    media_image3.png
    367
    518
    media_image3.png
    Greyscale

As to claim 20, Thorens discloses that the atomizer housing 213 comprises an elongated cylindrical portion (see first portion and/or second portion of atomizer housing in annotated Fig. 2 above).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Robinson et al. (US 2008/0092912), Nielsen et al. (US 2009/0283103), Han (US 2009/0188490), and Paterno (US 2009/0255534) disclose vaporizing units having a heating element and wicking element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785